DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims  1-20 are rejected.

Claim Objections
Claim 2 (the third claim) is objected to because of the following informalities: Claim 2 (the third claim) should be numbered as claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al.  (US Pub. No.: 2020/0229730 A1: hereinafter: “Wang”).

          Consider claim 1:
                    Wang teaches a method for controlling a vehicle using a brain machine interface (BMI) device (See Wang, e.g., “…Devices, systems and methods for a brain-computer interface (BCI) system for correlating brain activity of a user to a predetermined physiological response…The BCI system including an input interface to receive brain signals indicative of an activity of a brain of the user…A controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device…” of Abstract, ¶ [009], ¶ [0011], ¶ [0025], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435), comprising: training the BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function (See Wang, e.g., “…BCI systems classifies brain activity and controls a device such as a spelling application, a neuroprosthesis, or a wheelchair. Most non-invasive BCIs rely on the electroencephalogram (EEG) to record brain signals for subsequent classification…” of Abstract, ¶ [0009], ¶ [0011], ¶ [0022], ¶ [0025], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435); receiving a neural data feed of neural data from the user using the BMI device (See Wang, e.g., “…The BCI system including an input interface to receive brain signals indicative of a neurological activity of a brain of the user…A controller to communicate the intended predetermined physiological response to the device, such that the device is a wheelchair, a vehicle or an electronic device.…” of Abstract, ¶ [0009], ¶ [0011], ¶ [0022], ¶ [0025],  and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435); determining, from the neural data feed, a user intention for a control instruction to control a vehicle infotainment system device (See Wang, e.g., “…A controller to communicate the intended predetermined physiological response to the device, such that the device is a wheelchair, a vehicle or an electronic device.…” of Abstract, ¶ [0009], ¶ [0011], ¶ [0022], ¶ [0025],  and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435); and performing an action based on the control instruction device (See Wang, e.g., “…Using a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device, such as a wheelchair, a vehicle with wheels that moves a load for revenue or not for revenue…” of Abstract, ¶ [0009], ¶ [0011], ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435).

          Consider claim 5:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein the action comprises: providing, to the vehicle infotainment system, a control instruction, wherein the control instruction causes the vehicle infotainment system to navigate (See Wang, e.g., “…FIG. 5A is a schematic illustrating by non-limiting example a computing apparatus 500 that can be used to implement some techniques of the methods and systems…The travel computing apparatus or device 599 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices…” of ¶ [0127], Figs. 5A-B elements 500-599) or select a menu item (See Wang, e.g., “…Using a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device, such as a wheelchair, a vehicle with wheels that moves a load for revenue or not for revenue…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).

          Consider claim 6:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein the action comprises: providing, to the vehicle infotainment system, a control instruction, wherein the control instruction causes the vehicle infotainment system to navigate (See Wang, e.g., “…FIG. 5A is a schematic illustrating by non-limiting example a computing apparatus 500 that can be used to implement some techniques of the methods and systems…The travel computing apparatus or device 599 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices…” of ¶ [0127], Figs. 5A-B elements 500-599) or select a menu item (See Wang, e.g., “…Using a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device, such as a wheelchair, a vehicle with wheels that moves a load for revenue or not for revenue…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).

          Consider claim 7:
                    Wang teaches everything claimed as implemented above in the rejection of claim 6. In addition, Wang teaches wherein causing the vehicle infotainment system to navigate the vehicle infotainment system comprises: navigating a menu system to a main menu (See Wang, e.g., “…FIG. 5A is a schematic illustrating by non-limiting example a computing apparatus 500 that can be used to implement some techniques of the methods and systems…The travel computing apparatus or device 599 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices…” of ¶ [0127], Figs. 5A-B elements 500-599).

          Consider claim 8:
                    Wang teaches everything claimed as implemented above in the rejection of claim 6. In addition, Wang teaches further comprising scrolling right on a current menu, or scrolling left on a current menu (See Wang, e.g., “…FIG. 5A is a schematic illustrating by non-limiting example a computing apparatus 500 that can be used to implement some techniques of the methods and systems…The travel computing apparatus or device 599 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices…” of ¶ [0127], Figs. 5A-B elements 500-599).

          Consider claim 9:
                    Wang teaches everything claimed as implemented above in the rejection of claim 6. In addition, Wang teaches further comprising navigating to a previous menu (See Wang, e.g., “…Using a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device, such as a wheelchair, a vehicle with wheels that moves a load for revenue or not for revenue…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).

          Consider claim 10:
                    Wang teaches a brain machine interface (BMI) device for controlling a vehicle (See Wang, e.g., “…Devices, systems and methods for a brain-computer interface (BCI) system for correlating brain activity of a user to a predetermined physiological response…The BCI system including an input interface to receive brain signals indicative of an activity of a brain of the user…A controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device…” of Abstract, ¶ [009], ¶ [0011], ¶ [0025], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435), comprising: a processor; and a memory for storing executable (Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435) to: receive a neural data feed of neural data from a user using the BMI device (See Wang, e.g., “…The BCI system including an input interface to receive brain signals indicative of a neurological activity of a brain of the user…A controller to communicate the intended predetermined physiological response to the device, such that the device is a wheelchair, a vehicle or an electronic device.…” of Abstract, ¶ [0009], ¶ [0011], ¶ [0022], ¶ [0025],  and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435); determine, from the neural data feed, a user intention for a control instruction to control a vehicle infotainment system (See Wang, e.g., “…A controller to communicate the intended predetermined physiological response to the device, such that the device is a wheelchair, a vehicle or an electronic device.…” of Abstract, ¶ [0009], ¶ [0011], ¶ [0022], ¶ [0025],  and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435); and perform an action based on the control instruction (See Wang, e.g., “…Using a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device, such as a wheelchair, a vehicle with wheels that moves a load for revenue or not for revenue…” of Abstract, ¶ [0009], ¶ [0011], ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435).

          Consider claim 13:
                    Wang teaches everything claimed as implemented above in the rejection of claim 10. In addition, Wang teaches wherein the processor is further configured to execute the instructions to: provide a control instruction to the vehicle infotainment system, wherein the control instruction causes the vehicle infotainment system to navigate (See Wang, e.g., “…FIG. 5A is a schematic illustrating by non-limiting example a computing apparatus 500 that can be used to implement some techniques of the methods and systems…The travel computing apparatus or device 599 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices…” of ¶ [0127], Figs. 5A-B elements 500-599) or select a menu item (See Wang, e.g., “…Using a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device, such as a wheelchair, a vehicle with wheels that moves a load for revenue or not for revenue…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).

          Consider claim 14:
                    Wang teaches everything claimed as implemented above in the rejection of claim 13. In addition, Wang teaches wherein causing the vehicle infotainment system to navigate the vehicle infotainment system comprises: navigating a menu system to a main menu (See Wang, e.g., “…FIG. 5A is a schematic illustrating by non-limiting example a computing apparatus 500 that can be used to implement some techniques of the methods and systems…The travel computing apparatus or device 599 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices…” of ¶ [0127], Figs. 5A-B elements 500-599).

          Consider claim 15:
                    Wang teaches everything claimed as implemented above in the rejection of claim 13. In addition, Wang teaches wherein causing the vehicle infotainment system to navigate the vehicle infotainment system comprises: scrolling right on a current menu, or scrolling left on a current menu (See Wang, e.g., “…FIG. 5A is a schematic illustrating by non-limiting example a computing apparatus 500 that can be used to implement some techniques of the methods and systems…The travel computing apparatus or device 599 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices…” of ¶ [0127], Figs. 5A-B elements 500-599).

          Consider claim 16:
                    Wang teaches everything claimed as implemented above in the rejection of claim 13. In addition, Wang teaches further comprising navigating to a previous menu (See Wang, e.g., “…Using a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device, such as a wheelchair, a vehicle with wheels that moves a load for revenue or not for revenue…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).

          Consider claim 17:
                    Wang teaches non-transitory computer-readable storage medium in a brain machine interface (BMI) device, the non-transitory computer-readable storage medium having instructions stored thereupon which (Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435), when executed by a processor, cause the processor to: receive a neural data feed of neural data from a user using the BMI device (See Wang, e.g., “…The BCI system including an input interface to receive brain signals indicative of a neurological activity of a brain of the user…A controller to communicate the intended predetermined physiological response to the device, such that the device is a wheelchair, a vehicle or an electronic device.…” of Abstract, ¶ [0009], ¶ [0011], ¶ [0022], ¶ [0025],  and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435); determine, from the neural data feed, a user intention for a control instruction to control a vehicle infotainment system (See Wang, e.g., “…A controller to communicate the intended predetermined physiological response to the device, such that the device is a wheelchair, a vehicle or an electronic device.…” of Abstract, ¶ [0009], ¶ [0011], ¶ [0022], ¶ [0025],  and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435); and provide, to the vehicle infotainment system, a control instruction, wherein the control instruction causes the vehicle infotainment system to navigate (See Wang, e.g., “…FIG. 5A is a schematic illustrating by non-limiting example a computing apparatus 500 that can be used to implement some techniques of the methods and systems…The travel computing apparatus or device 599 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices…” of ¶ [0127], Figs. 5A-B elements 500-599) or select a menu item (See Wang, e.g., “…Using a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device, such as a wheelchair, a vehicle with wheels that moves a load for revenue or not for revenue…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).

         Consider claim 20:
                    Wang teaches everything claimed as implemented above in the rejection of claim 17. In addition, Wang teaches further instructions stored thereupon to: provide a control instruction to the vehicle infotainment system, wherein the control instruction causes the vehicle infotainment system to navigate (See Wang, e.g., “…FIG. 5A is a schematic illustrating by non-limiting example a computing apparatus 500 that can be used to implement some techniques of the methods and systems…The travel computing apparatus or device 599 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices…” of ¶ [0127], Figs. 5A-B elements 500-599) or select a menu item (See Wang, e.g., “…Using a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device, such as a wheelchair, a vehicle with wheels that moves a load for revenue or not for revenue…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11-12, and, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ramer et al.  (US Pub. No.: 2019/0290211 A1: hereinafter: “Ramer”).

          Consider claim 2:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches “…Devices, systems and methods for a brain-computer interface (BCI) system for correlating brain activity of a user to a predetermined physiological response…The BCI system including an input interface to receive brain signals indicative of an activity of a brain of the user…A controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device…” of Abstract, ¶ [009], ¶ [0011], ¶ [0025], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435. However, Wang does not explicitly teach wherein the training comprises: receiving, from a data input device, a data feed indicative of a user body gesture; obtaining the neural data feed from the user performing the user body gesture; and generating a correlation model that correlates the neural data feed to the neural gesture emulation function, wherein the neural gesture emulation function is associated with a control instruction for selecting a menu item.                                   
                    In an analogous field of endeavor, Ramer teaches wherein the training comprises: receiving, from a data input device, a data feed indicative of a user body gesture (See Ramer, e.g., “…control operation functionality results in control data signals which is transmitted to a controller (see FIG. 1A), which functions to automatically turns off the lights and the user raises her hand, which is interpreted as turn on the lights, i.e. another control operation…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604); obtaining the neural data feed (See Ramer, e.g., “…a controllable device configured to provide a premises related service in an area of a premises…determine whether or not that the control operation of the control data signal is consistent with the detected EEG signals based on a trusted input from the user…characterizing the detected EEG signals as a predetermined set of signals in association with the control instruction…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604) from the user performing the user body gesture (See Ramer, e.g., “…the user responsive element is a gesture (e.g. some type of movement) by the user of the EEG device 10 such that the trusted input (positive or negative) is received as a function of the gesture by the user of the EEG device 104…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604); and generating a correlation model that correlates the neural data feed to the neural gesture emulation function, wherein the neural gesture emulation function is associated with a control instruction for selecting a menu item (See Ramer, e.g., “…the user responsive element is a gesture (e.g. some type of movement) by the user of the EEG device 10 such that the trusted input (positive or negative) is received as a function of the gesture by the user of the EEG device 104…control operation functionality results in control data signals which is transmitted to a controller (see FIG. 1A), which functions to automatically turns off the lights and the user raises her hand, which is interpreted as turn on the lights, i.e. another control operation…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wang, as taught by Ramer, so as to achieving more safe, seamless, and robust autonomous operations.

         Consider claim 3:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches “…Devices, systems and methods for a brain-computer interface (BCI) system for correlating brain activity of a user to a predetermined physiological response…The BCI system including an input interface to receive brain signals indicative of an activity of a brain of the user…A controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device…” of Abstract, ¶ [009], ¶ [0011], ¶ [0025], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435. However, Wang does not explicitly teach wherein determining the user intention comprises: selecting the neural gesture emulation function associated with the user intention; and generating the control instruction by way of the neural gesture emulation function.                                   
                    In an analogous field of endeavor, Ramer teaches wherein determining the user intention comprises: selecting the neural gesture emulation function associated with the user intention (See Ramer, e.g., “…a controllable device configured to provide a premises related service in an area of a premises…determine whether or not that the control operation of the control data signal is consistent with the detected EEG signals based on a trusted input from the user…characterizing the detected EEG signals as a predetermined set of signals in association with the control instruction…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604); and generating the control instruction by way of the neural gesture emulation function (See Ramer, e.g., “…the user responsive element is a gesture (e.g. some type of movement) by the user of the EEG device 10 such that the trusted input (positive or negative) is received as a function of the gesture by the user of the EEG device 104…control operation functionality results in control data signals which is transmitted to a controller (see FIG. 1A), which functions to automatically turns off the lights and the user raises her hand, which is interpreted as turn on the lights, i.e. another control operation…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wang, as taught by Ramer, so as to achieving more safe autonomous operations.

          Consider claim 4:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein the neural emulation function is a member of a set of Gaussian kernel-type membership functions (See Wang, e.g., “…each EEG generator is a source of independent activity in the sense that the elements of the residual vector n(t) behave like mutually independent non-Gaussian random variables…” of ¶ [0022], ¶ [0025], ¶ [0082], ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599). However, Wang does not explicitly teach neural gesture emulation.                                   
                    In an analogous field of endeavor, Ramer teaches neural gesture emulation (See Ramer, e.g., “…the user responsive element is a gesture (e.g. some type of movement) by the user of the EEG device 10 such that the trusted input (positive or negative) is received as a function of the gesture by the user of the EEG device 104…control operation functionality results in control data signals which is transmitted to a controller (see FIG. 1A), which functions to automatically turns off the lights and the user raises her hand, which is interpreted as turn on the lights, i.e. another control operation…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wang, as taught by Ramer, so as to achieving more enjoyable autonomous operations.

         Consider claim 11:
                    Wang teaches everything claimed as implemented above in the rejection of claim 10. In addition, Wang teaches “…Devices, systems and methods for a brain-computer interface (BCI) system for correlating brain activity of a user to a predetermined physiological response…The BCI system including an input interface to 
                    In an analogous field of endeavor, Ramer teaches wherein the processor is further configured to execute the instructions to: select a neural gesture emulation function associated with the user intention (See Ramer, e.g., “…a controllable device configured to provide a premises related service in an area of a premises…determine whether or not that the control operation of the control data signal is consistent with the detected EEG signals based on a trusted input from the user…characterizing the detected EEG signals as a predetermined set of signals in association with the control instruction…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604); and generate the control instruction by way of the neural gesture emulation function (See Ramer, e.g., “…the user responsive element is a gesture (e.g. some type of movement) by the user of the EEG device 10 such that the trusted input (positive or negative) is received as a function of the gesture by the user of the EEG device 104…control operation functionality results in control data signals which is transmitted to a controller (see FIG. 1A), which functions to automatically turns off the lights and the user raises her hand, which is interpreted as turn on the lights, i.e. another control operation…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wang, as taught by Ramer, so as to achieving more safe autonomous operations.

          Consider claim 12:
                    Wang teaches everything claimed as implemented above in the rejection of claim 11. In addition, Wang teaches wherein the neural emulation function is a member of a set of Gaussian kernel-type membership functions (See Wang, e.g., “…each EEG generator is a source of independent activity in the sense that the elements of the residual vector n(t) behave like mutually independent non-Gaussian random variables…” of ¶ [0022], ¶ [0025], ¶ [0082], ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599). However, Wang does not explicitly teach neural gesture emulation.                                   
                    In an analogous field of endeavor, Ramer teaches neural gesture emulation (See Ramer, e.g., “…the user responsive element is a gesture (e.g. some type of movement) by the user of the EEG device 10 such that the trusted input (positive or negative) is received as a function of the gesture by the user of the EEG device 104…control operation functionality results in control data signals which is transmitted to a controller (see FIG. 1A), which functions to automatically turns off the lights and the user raises her hand, which is interpreted as turn on the lights, i.e. another control operation…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wang, as taught by Ramer, so as to achieving more enjoyable autonomous operations.

          Consider claim 18:
                    Wang teaches everything claimed as implemented above in the rejection of claim 17. In addition, Wang teaches “…Devices, systems and methods for a brain-computer interface (BCI) system for correlating brain activity of a user to a predetermined physiological response…The BCI system including an input interface to receive brain signals indicative of an activity of a brain of the user…A controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device…” of Abstract, ¶ [009], ¶ [0011], ¶ [0025], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435. However, Wang does not explicitly teach having further instructions stored thereupon to: select a neural gesture emulation function associated with the user intention; and generate the control instruction by way of the neural gesture emulation function.                                   
                    In an analogous field of endeavor, Ramer teaches further instructions stored thereupon to: select a neural gesture emulation function associated with the user intention (See Ramer, e.g., “…a controllable device configured to provide a premises related service in an area of a premises…determine whether or not that the control operation of the control data signal is consistent with the detected EEG signals based on a trusted input from the user…characterizing the detected EEG signals as a predetermined set of signals in association with the control instruction…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604); and generate the control instruction by way of the neural gesture emulation function (See Ramer, e.g., “…the user responsive element is a gesture (e.g. some type of movement) by the user of the EEG device 10 such that the trusted input (positive or negative) is received as a function of the gesture by the user of the EEG device 104…control operation functionality results in control data signals which is transmitted to a controller (see FIG. 1A), which functions to automatically turns off the lights and the user raises her hand, which is interpreted as turn on the lights, i.e. another control operation…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wang, as taught by Ramer, so as to achieving more safe autonomous operations.

          Consider claim 19:
                    Wang teaches everything claimed as implemented above in the rejection of claim 18. In addition, Wang teaches wherein the neural emulation function is a member of a set of Gaussian kernel-type membership functions (See Wang, e.g., “…each EEG generator is a source of independent activity in the sense that the elements of the residual vector n(t) behave like mutually independent non-Gaussian random variables…” of ¶ [0022], ¶ [0025], ¶ [0082], ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599). However, Wang does not explicitly teach neural gesture emulation.                                   
                    In an analogous field of endeavor, Ramer teaches neural gesture emulation (See Ramer, e.g., “…the user responsive element is a gesture (e.g. some type of movement) by the user of the EEG device 10 such that the trusted input (positive or negative) is received as a function of the gesture by the user of the EEG device 104…control operation functionality results in control data signals which is transmitted to a controller (see FIG. 1A), which functions to automatically turns off the lights and the user raises her hand, which is interpreted as turn on the lights, i.e. another control operation…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wang, as taught by Ramer, so as to achieving more enjoyable autonomous operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Dyne et al. (US Pub. No.: 2019/0122475 A1) teaches “A wearable electronic device comprising an electroencephalography (EEG) sensor for enabling access to a 

          LEE et al.  (US Pub. No.: 2019/0121431 A1) teaches “An exemplary embodiment of the present disclosure provides a method of recognizing, by a controller, an intention of a user who wears a head mounted display to which electroencephalogram electrodes are attached. The method includes obtaining brain signals for learning from each of the head mounted display and an additional electrode device coupled to the head mounted display, in a state where a training image causing brain signals is displayed on the head mounted display; learning a first relational model between electrodes of the head mounted display and electrodes of the additional electrode device using the brain signals for learning; measuring brain signals by the head mounted display decoupled with the additional electrode device, in a state where a specific image is displayed on the head mounted display; estimating brain signals of the additional electrode device non-measured, from the brain signals measured by the head 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 





/BABAR SARWAR/Primary Examiner, Art Unit 3667